DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8, 12-17, 20 in the reply filed on 12/17/2020 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit” in claims 1, 9, 10 shown in fig 8; “rendering unit” in claims 1, 4, 5, 6, shown in fig. 9; “display unit” in claim 2 shown in fig. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-8, 13-16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0270263 by Fejzo et al.

Regarding claim 1, a reproduction apparatus (fig. 8-9) comprising: 
an acquisition unit that acquires content including audio data of each of audio objects (paragraph 0085 teaches audio data of each of audio objects) and rendering parameters of the audio data for each of a plurality of presumed listening positions (in addition to discussion above, fig. 8-9, step 825, 810, paragraph 0065 teaches parameters of the audio data); and 
a rendering unit that renders the audio data on a basis of the rendering parameters for a selected predetermined presumed listening position and outputs an audio signal (in addition to discussion above, automatic surround mixing 940 shows rendering the audio data and output of it).

Regarding claim 3, the reproduction apparatus wherein the rendering parameters for each of the presumed listening positions include localization information representing positions where the audio objects are localized (in addition to discussion above, fig. 6, paragraph 0065-0066, 0078-0079, 0094-0096 teaches location of audio object) and gain information which is a parameter for gain adjustment of the audio data (in addition to discussion above, paragraph 0043, 0091 teaches gain information).

Regarding claim 4, the reproduction apparatus wherein the rendering unit renders the audio data of an audio object selected as an audio object, of which a sound source position is fixed, on a basis of the rendering parameters different from the rendering parameters for the selected presumed listening position (in addition to discussion above, fig. 6, paragraph 0065-0066, 0078-0079, 0094-0096 teaches rendering of the audio data of the audio object based on parameters).

Regarding claim 5, the reproduction apparatus wherein the rendering unit does not render the audio data of a predetermined audio object among the plurality of the audio objects constituting sounds of the content (in addition to discussion above, paragraph 0077-0078 teaches listener preferences for selecting an options).

Regarding claim 6, the reproduction apparatus further comprising a generation unit that generates the rendering parameters of each of the audio objects for the presumed listening position, for which the rendering parameters are not prepared, on a basis of the rendering parameters for the presumed listening positions, wherein the rendering unit renders the audio data of each of the audio objects by using the rendering parameters generated by the generation unit (in addition to discussion above, paragraph 0051-0052 teaches “…metadata including the voice of each stem and the genre of the song may be developed through analysis of the content of each stem….”, paragraph 0087 teaches “….the spectral content of each stem may be analyzed to estimate what voice is contained in the stem and the rhythmic content of the stems, in combination with the voices present in the stems, may allow estimation of the genre of the song….”, paragraph 0083-0084 teaches “…These rules may be developed by analysis of historical artistic surround mixes, by accumulating the consensus opinions and practices of recording engineers with experience creating artistic surround mixes, or in some other manner.  The rule base may contain different rules for different music genres and different rules for different surround audio configuration…..” herein metadata and rule base maybe generated based on analysis).

Regarding claim 7, the reproduction apparatus wherein the generation unit generates the rendering parameters for the presumed listening position, for which the rendering parameters are not prepared, on a basis of the rendering parameters for the plurality of near presumed listening positions for which the rendering parameters are prepared (in addition to discussion above, fig. 6, paragraph 0065-0066, 0078-0079, 0094-0096 teaches the rendering parameters are prepared for listening positions).

Regarding claim 8, the reproduction apparatus wherein the generation unit generates the rendering parameters for the presumed listening position, for which the rendering parameters are not prepared, on a basis of the rendering parameters included in the content acquired in past (in addition to discussion above, paragraph 0051-0052 teaches “…metadata including the voice of each stem and the genre of the song may be developed through analysis of the content of each stem….”, paragraph 0087 teaches “….the spectral content of each stem may be analyzed to estimate what voice is contained in the stem and the rhythmic content of the stems, in combination with the voices present in the stems, may allow estimation of the genre of the song….”, “…These rules may be developed by analysis of historical artistic surround mixes, by accumulating the consensus opinions and practices of recording engineers with experience creating artistic surround mixes, or in some other manner.  The rule base may contain different rules for different music genres and different rules for different surround audio configuration…..” herein metadata and rule base maybe generated based on analysis).

Claim 13 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 14 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 15 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 16 is rejected for the same reason as discussed in the corresponding claim 2 above.
Claim 20 is rejected for the same reason as discussed in the corresponding claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0270263 by Fejzo et al. in view of US 2014/0133683 by Robinson et al.

Regarding claim 2, Fejzo et al. discloses the reproduction apparatus wherein the content further includes information regarding the presumed listening positions set in advance (as discussed above), and fails to disclose the reproduction apparatus further comprises a display control unit that causes a screen used to select the presumed listening position to be displayed on a basis of the information regarding the presumed listening positions.
Robinson et al. discloses the reproduction apparatus further comprises a display control unit that causes a screen used to select the presumed listening position to be displayed on a basis of the information regarding the presumed listening positions (fig. 8-11, paragraph 0053 teaches “The adaptive audio system provides this control by allowing the sound engineer to change how the audio content is designed and mixed through the use of audio objects and positional data”, paragraph 0058 teaches “….The authoring tools of the adaptive audio system enable the creation of sound effects as a collection of sound objects with relative positions using a spatio-visual sound design graphical user interface…..The authoring tool 106 includes several user interface elements to allow the sound engineer to input control information and view mix parameters, and improve the system functionality….”, paragraph 0065 teaches “it is possible to cause one or more sound elements to become inaudible or "masked" due to the presence of other "masking" sound elements.  For example, when masked elements are detected, they could be identified to the user via a graphical display.”, paragraph 0027, 0059, 0068, 0073, 0095)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include a display control unit that causes a screen used to select the presumed listening position to be displayed on a basis of the information regarding the presumed listening positions, as taught by Robinson et al. into the system of Fejzo et al., because such incorporation would allow for the benefit of displaying control information to a user to change/modify the final output, thus increase user flexibility of the system.

Regarding claim 12, Fejzo et al. discloses the presumed listening positions (as discussed above), but fails to disclose the reproduction apparatus wherein the content further includes video data used to display a picture from the presumed listening positions as viewpoint positions, and the reproduction apparatus further comprises a video reproduction unit that reproduces the video data and causes the picture from the selected predetermined presumed listening position as a viewpoint position to be displayed.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the reproduction apparatus wherein the content further includes video data used to display a picture from the presumed listening positions as viewpoint positions, and the reproduction apparatus further comprises a video reproduction unit that reproduces the video data and causes the picture from the selected predetermined presumed listening position as a viewpoint position to be displayed, as taught by Robinson et al. into the system of Fejzo et al., because such incorporation would allow for the benefit to provide more options to a user to reproduce video and audio, thus increase user flexibility of the system.

Claim 17 is rejected for the same reason as discussed in the corresponding claim 12 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-3782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484